Case 7:20-cv-00034 Document6 Filed on 02/06/20 in TXSD Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

UNITED STATES OF AMERICA, §
§
Plaintiff, §
5
Vv. § CASE NO. = 7:20-CV-034
§
44,697 ACRES OF LAND, MORE OR §
LESS, SITUATE IN HIDALGO COUNTY, §
STATE OF TEXAS; AND FORTCO §
PROPERTIES, LTD., | g
§
Defendants. §

 

WAIVER OF SERVICE OF JUDICIAL PROCESS

TO: HILDA M. GARCIA CONCEPCION
Assistant United States Attorney
1701 W. Bus. Highway 83, Suite 600
McAllen, Texas 78501
I acknowledge receipt of your request to waive service of judicial process in this action
along with a copy of the Notice of Condemnation, two copies of this waiver form, anda self-
_addressed postage-free envelope that I can use to return one signed copy of the waiver to you, at
no cost to me.
I, or the entity on whose behalf I am acting, agree to avoid the costs associated with formal
service of judicial process in the manner provided by Federal Rules of Civil Procedure 4 and 71.1.
. 1 understand that I, or the entity on whose behalf I am satin, will retain all defenses’ or
objections to thie lawsuit, the court’s jurisdiction, and the venue of the action, but that I waive atey
objections to a defect in the Notice of Condemnation or i the service thereof.

Page 1 of 15
Waiver of Service of JP
Case 7:20-cv-00034 Document6 Filed on 02/06/20 in TXSD Page 2 of 3

I understand that I, or the entity on whose behalf I am acting, pursuant to Federal Rule of
Civil Procedure 71.1, may file a notice of appearance if there is no aifemtian or defense to the
taking of the condemned lands. In the alternative, if there is an objection or defense to said taking, -
I, or the entity on whose behalf I am acting, must serve an answer upon plaintiffs attorney at the
iliienas herein designated within twenty-one (21) days after being served with the Notice of
Condemnation. I further acknowledge that the answer must identify the property in which I, or the

entity on whose behalf I am acting, claim an interest, state the nature and extent of the interest _

claimed, and state all objections or defenses to the taking.

I, or the entity on whose behalf I am acting, understand that a failure to serve an answer
. within twenty-one (21) days shall constitute a consent to the taking and to the authority of the court
to proceed to fess the action and fix just canyensétion, and shall constitute a waiver of all defenses
and objections not so presented.

I finvthuee understand that at the trial of the issue of just compensation, whether or not I, or
the entity on whose behalf I am acting, have filed an answer or served a notice of appearance, I
may present evidence as to the amount of just compensation to be paid for the property acquired

herein and I may sharc in the distribution of the award for compensation.

Page 2 of 15
Waiver of Service of JP

 

 

 

 
Case 7:20-cv-00034 Document6 Filed on 02/06/20 in TXSD Page 3 of 3

lL

ROY BRANDYS, NICHOKAS LAURENT
BARRON, ADLER, CLOUGH & ODDO

Ros , Bra mA i
PRINTED NAME .

2/6|2o2r0
DATE OF SIGNATURE

Please indicate your contact information below:

MAILING ADDRESS

Austin, Texas 74F0/

PHYSICAL ADDRESS (if different from mailing)

912-478" 1995

PHONE NUMBER

What is the best time to reach you at this phone

number? May Llkvening

E-MAIL !

 

Page 3 of 15
Waiver of Service of JP
